DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claimed invention of a method for treating ascites cancer or tuberculosis comprising administering to a subject in need thereof a therapeutically effective amount of icariside compounds as recited in claims 1-3 by improving subject immunity by promoting cells to produce -interference is novel and non-obvious. The closest prior art is due to Yu (CN 1969952A) of record. Yu teaches an antiviral medicine comprising 1 to 99% Scutellaria and 99 to 1% Epimedium. Yu teaches a test fingerprint of the composition contains a multitude of components, one of which can be icariside I. The formulations are taught for the treatment of pneumonia, respiratory infections among other ailments. Yu does not teach treating ascites cancer or tuberculosis, nor does the reference teach the administration of an effective amount of the icariside compounds of claims 1-3. Moreover, Applicant convincingly demonstrates the effectiveness of said compounds in the treatment of ascites cancer or tuberculosis immunity by promoting cells to produce -interference (see figures 11 and 9, respectively).

    PNG
    media_image1.png
    390
    431
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    243
    243
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    49
    499
    media_image3.png
    Greyscale




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Claims 2, 9, and 10 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.



/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627